NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10047

                Plaintiff-Appellee,             D.C. No. 4:04-cr-02090-DCB

 v.
                                                MEMORANDUM*
MARK ANTHONY SIMMONS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Mark Anthony Simmons appeals from the district court’s order denying his

18 U.S.C. § 3582(c)(2) motion for a sentence reduction. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Simmons’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
record. We have provided Simmons the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                 17-10047